OPINION — AG — ** SERVICE CREDIT — RETIREMENT — DEPARTMENT OF PUBLIC SAFETY ** ALL PRIOR CREDITED SERVICE IN ANY STATE AGENCY OR DEPARTMENT UNDER THE OKLAHOMA PUBLIC EMPLOYEES RETIREMENT SYSTEM BY A PRESENT EMPLOYEE OF THE COMMUNICATIONS DIVISION OR WATERWAYS PATROL DIVISION OF THE DEPARTMENT OF PUBLIC SAFETY IS, UNDER LAWS. 227, (47 Ohio St. 2-309.2 [47-2-309.2]), TRANSFERABLE TO THE LAW ENFORCEMENT RETIREMENT SYSTEM AS CREDITED SERVICE, EXCEPT TO THE EXTENT IT EXCEEDS THE CREDITED TIME HE COULD HAVE ACCRUED IF ALL HIS STATE EMPLOYMENT HAD BEEN AS AN EMPLOYEE OF THE DEPARTMENT OF PUBLIC SAFETY. (RETIREMENT AND DISABILITY BENEFITS, POLICE, LAW ENFORCEMENT, MOTOR VEHICLES) CITE: 47 Ohio St. 2-309.2 [47-2-309.2] (JIMMY D. GIVENS) ** SEE: OPINION NO. 88-112 (1988) SEE: OPINION NO. 88-112 (1988)